Case 19-16788-elf        Doc 27      Filed 02/20/20 Entered 02/20/20 13:49:12                  Desc Main
                                     Document      Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Heather N Lightle                               :       Chapter 13
         Thomas J Lightle                                :
                                                         :       Case No. 19-16366MDC
Debtor(s)                                                :

                                     CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Application for Compensation filed at docket number 23.



Dated: February 20, 2020                                     /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
